Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00206-CV

                            SCHMIDT LAND SERVICES, INC.,
                                     Appellant

                                               v.

  UNIFIRST CORPORATION and UniFirst Holdings Inc. Successor in Merger to UniFirst
                      Holdings LP D/B/A UniFirst,
                               Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-09-0834-CVA
                         Honorable Donna S. Rayes, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We tax costs of this appeal against Appellant Schmidt Land Services, Inc.

       SIGNED April 23, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice